Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jermaine Ray Gordy, Appellant                         Appeal from the 114th District Court of
                                                      Smith County, Texas (Tr. Ct. No. 114-
No. 06-18-00057-CR        v.                          1426-17). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jermaine Ray Gordy, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 19, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk